DETAILED ACTION
This Office Action is in response to the applicant's amendment filed October 6th, 2020. In virtue of this communication, claims 1-7, 9, 10, 12-17, and 21-24 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, lines 13-14 recites the limitation “the second gate structure comprises a dummy gate electrode formed of a third dielectric material.” The specification never describes a dummy gate structure formed of dielectric material. Paragraph 19 of the applicant’s original disclosure states that “a replacement gate process (or gate replacement process) may be used to form the gate structure 110. In a replacement gate process, a sacrificial gate structure or a dummy gate structure is first formed of a semiconductor material, such as polysilicon, over the channel region 1100 of the fin 108 to serve as a placeholder for the final gate structure (such as the gate structure 110) to be formed.” The specification only describes the dummy gate structure being made of a semiconductor material such as polysilicon. Which of the gate structures 110 in Figs. 1-5b is a dummy gate structure made of a dielectric? Is the claimed semiconductor structure an intermediate device structure? The above cited limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention.
Claim 21, lines 4-7 and 13 recite the limitations “a first spacer extending along a sidewall of the lower portion…of the second gate structure; and a second spacer extending along a sidewall of the upper portion…of the second gate structure” and “the second gate structure comprises a dummy gate electrode.” The specification never describes a dummy gate structure with a first spacer extending along a sidewall of its lower portion and a second spacer extending along a sidewall of its upper portion. None of the applicant’s drawings show a dummy gate structure with either or both of the first spacer 112 and the second spacer 116 extending along its “a replacement gate process (or gate replacement process) may be used to form the gate structure 110. In a replacement gate process, a sacrificial gate structure or a dummy gate structure is first formed of a semiconductor material, such as polysilicon, over the channel region 1100 of the fin 108 to serve as a placeholder for the final gate structure (such as the gate structure 110) to be formed. After features around the dummy gate structure are fabricated, the dummy gate structure will be removed and replaced with the final gate structure, such as the gate structure 110 and the gate dielectric layer 114.” Paragraph 19 continues by requiring that “After the dummy gate structure is replaced with the gate structure 110 lined with the gate dielectric layer 114, the first spacer 112 and the second spacer 116 cover sidewalls of the gate structure 110 in a similar manner and are in contact with the gate dielectric layer 114.” 
Claim 21, lines 12-14 recited the limitation “wherein the first gate structure comprises a first gate electrode formed of a conductive material, the second gate structure comprises a dummy gate electrode formed of a third dielectric material.” The specification never describes or shows an instance where one of the gate electrodes 110 is conductive while another of the gate electrodes 110 is a dummy gate electrode formed of a dielectric material. All of the gate structures shown in Figs. 1-5b are gate electrodes formed of conductive material 111. As described in paragraphs 19 of the applicant’s original disclosure “a replacement gate process (or gate replacement process) may be used to form the gate structure 110. In a replacement gate process, a sacrificial gate structure or a dummy gate structure is first formed of a semiconductor material, such as polysilicon, over the channel region 1100 of the fin 108 to serve as a placeholder for the final gate structure (such as the gate structure 110) to be formed. After features around the dummy gate structure are fabricated, the dummy gate structure will be removed and replaced with the final gate structure, such as the gate structure 110 and the gate dielectric layer 114.” 
With respect to the rejection of claim 21 above, claims 22 and 23 are also rejected as they do not correct the 112(a) issues of claim 21. 
For the purposes of examination, the limitation “materials wherein the first gate structure comprises a first gate electrode formed of a conductive material, the second gate structure comprises a dummy gate electrode formed of a third dielectric material” from claim 21, as best understood by the examiner, should be --wherein the first gate structure comprises a first gate electrode formed of a conductive material, the second gate structure comprises a gate dielectric layer--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how, as shown in Fig. 3b, the height of the second spacer 116 can be substantially equal to the height of the fin 108 measured from the top surface of the substrate 102 when the second spacer 116 extends above the top surface of the fin 108. If the top surface of the second spacer 116 as measured from the top surface of the substrate 102 is higher than the top surface of the fin as measured from the top surface of the substrate 102, how can the height of the second spacer 116 be 
For the purposes of examination, the limitation “wherein a height of the second spacer is substantially equal to a height of the fin measured from a top surface of the substrate” from claim 24, as best understood by the examiner, should read --wherein the second spacer and the fin have heights measured from a top surface of the substrate--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horak et al. (US 2015/0206754 A1; hereinafter Horak).


a fin (fin) extending from a substrate 102, the fin comprising a channel region (region of 102 between 106 and below 110) and a source/drain (S/D) region (region where 106 is formed) adjacent to the channel region (region of 102 between 106 and below 110) (see Fig. 1 and paragraphs 23, 24, 28; the field effect transistor 104 necessarily has a channel region in the substrate 102 between the source/drain regions 106 and below the gate structure 110); 
a source/drain (S/D) feature 106 over the source/drain (S/D) region (region where 106 is formed) (see Fig. 1 and paragraph 28); 
a gate structure 110 over the channel region (region of 102 between 106 and below 110), the gate structure 110 including an upper portion (top part of 110) and a lower portion (bottom part of 110) (see Fig. 1 and paragraphs 24-27); 
a first spacer 112 extending along a sidewall of the lower portion (bottom part of 110) of the gate structure 110 (see Figs. 1-3 and paragraphs 29, 32); and 
a second spacer 124 extending along a sidewall of the upper portion (top part of 110) of the gate structure 110 (see Figs. 4, 5, and paragraphs 25, 33, 34), 
wherein the second spacer 124 is disposed on a top surface of the first spacer 112 (see Figs. 1-5, and paragraphs 29, 32-34), 
wherein the first spacer 112 is formed of a first dielectric material (low-k dielectric) and the second spacer 124 is formed of a second dielectric material (high-k dielectric) different from the first dielectric material (see Figs. 1-5 and paragraphs 29, 33, 34),


With respect to claim 2, Horak teaches the semiconductor device of claim 1, wherein the second spacer 124 is disposed over a portion of the source/drain (S/D) feature 106 (see Figs. 4, 5, and paragraphs 25, 28, 33, 34).

With respect to claim 5, Horak teaches the semiconductor device of claim 1, wherein the first spacer 112 comprises a first dielectric constant (low-k dielectric) and the second spacer 124 comprises a second dielectric constant (high-k dielectric) greater than the first dielectric constant (see Figs. 1-5 and paragraphs 29, 33, 34).

With respect to claim 6, Horak teaches the semiconductor device of claim 1, wherein the first spacer 112 comprises a first thickness T1 measured from the gate structure 110 and the second spacer 124 comprises a second thickness T2 measured from the gate structure 110, wherein the first thickness T1 is different from the second thickness T2 (see Figs. 1-5 and paragraphs 25, 29, 32-34; note part of 112 below the notch/step in 112).

With respect to claim 7, Horak teaches the semiconductor device of claim 6, wherein the second thickness T2 is greater than the first thickness T1 (see Figs. 1-5 and paragraphs 25, 29, 32-34; note part of 112 below the notch/step in 112).

With respect to claim 24, Horak teaches the semiconductor device of claim 1, wherein the second spacer 124 and the fin (fin) have heights measured from a top surface of the substrate 102 (see Figs. 1-5 and paragraphs 23-25, 28, 33, 34).

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2014/0070285 A1; hereinafter Xie).

With respect to claim 21, Xie teaches a semiconductor structure in at least Figs. 2A-2R, comprising: 
a first gate structure (130 on left) and a second gate structure (130 on right) each including an upper portion (top of 130) and a lower portion (bottom of 130) (see Figs. 2L, 2R, and paragraphs 36-38); 
a first spacer 137 extending along a sidewall of the lower portion of the first gate structure (130 on left) and a sidewall of the lower portion of the second gate structure (130 on right) (see Fig. 2P and paragraphs 42); and 
a second spacer 127 extending along a sidewall of the upper portion of the first gate structure (130 on left) and a sidewall of the upper portion of the second gate structure (130 on right) (see Figs. 2J, 2L, 2R, and paragraphs 35, 36, 42; 127 extends along sidewall of 130 as it vertically overlies the sidewalls of the upper portion of 130 and laterally defines the gate cavity 129 into which each 130 is formed), 
wherein the second spacer 127 is disposed on a top surface of the first spacer 137 (see Figs. 2O, 2P, and paragraphs 42), 

wherein the first gate structure (130 on left) comprises a first gate electrode 130B formed of a conductive material, the second gate structure (130 on right) comprises a gate dielectric layer 130A (see Figs. 2L and paragraph 37).

With respect to claim 22, Xie teaches the semiconductor structure of claim 21, further comprising: a source/drain (S/D) feature 114; and a source/drain (S/D) contact 133 over and in contact with the source/drain feature 114, wherein the upper portion (top of 130) is spaced apart from the source/drain (S/D) contact 133 by the second spacer 127 (see Figs. 2N, 2R, and paragraphs 28, 35, 40, 44; 127 is between 130 and 133).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 10, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horak et al. (US 2015/0206754 A1; hereinafter Horak) in view of Cheng et al. (US 10,522,649 B2; hereinafter Cheng).

With respect to claim 3, Horak discloses the semiconductor device of claim 1.
Horak does not disclose wherein the second spacer comprises an air gap and the first spacer is free of any air gap.
Cheng discloses a semiconductor device in Fig. 1-9 wherein a second spacer 200 comprises an air gap and a first spacer 1022 is free of any air gap (see Figs. 1 and 9, column 5, line 20-22, and column 7, line 35-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Horak so that the second spacer comprises an air gap and the first spacer is free of any air gap as taught by Cheng because the presence of the air gap effectively allows for a reduction in parasitic capacitance between the gate and the S/D contacts (see Cheng: column 3, line 65 - column 4, line 1).

With respect to claim 9, Horak discloses a semiconductor device 100 in at least Figs. 1-10, comprising: 
a fin (fin) extending from a substrate 102, the fin (fin) comprising a channel region (region of 102 between 106 and below 110) and a source/drain (S/D) region (region where 106 is formed) adjacent to the channel region (region of 102 between 106 and below 110) (see Fig. 1 and paragraphs 23, 34, 28; the field effect transistor 104 necessarily has a channel region in the substrate 102 between the source/drain regions 106 and below the gate structure 110); 

a gate top dielectric layer 128 over the gate structure 110 (see Figs. 1, 6, and paragraphs 33, 35); 
a first spacer 112 extending along a sidewall of the lower portion (bottom part of 110) of the gate structure 110 (see Figs. 1-3 and paragraphs 29, 32); and 
a second spacer 124 extending along a sidewall of the upper portion (top part of 110) of the gate structure 110 (see Figs. 4, 5, and paragraphs 25, 33, 34), 
wherein the second spacer 124 is stacked on a top surface of the first spacer 112, wherein the first spacer 112 and the second spacer 124 are formed of dielectric materials (see Figs. 1-5, and paragraphs 29, 32-34), 
wherein the second spacer 124 is in contact with the gate top dielectric layer 128 and the first spacer 112 is spaced apart from the gate top dielectric layer 128 (see Fig. 6 and paragraph 35).
Horak does not disclose wherein the second spacer comprises an air gap embedded in the second spacer and the first spacer is free of any air gap.
Cheng discloses a semiconductor device in Fig. 1-9 wherein a second spacer 200 comprises an air gap embedded in the second spacer 200 and a first spacer 1022 is free of any air gap (see Figs. 1 and 9, column 5, line 20-22, and column 7, line 35-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Horak so that 

With respect to claim 10, the combination of Horak and Cheng discloses the semiconductor device of claim 9, sidewalls of the gate top dielectric layer 190 are in contact with the second spacer 200 (see Cheng: Figs. 8, 9, and column 7, line 35-57; note that the bottom sidewalls of 190 within the open-ended air gap trenches 801 are in contact with 200).

With respect to claim 12, the combination of Horak and Cheng discloses the semiconductor device of claim 9, further comprising a source/drain (S/D) feature 106 over the source/drain (S/D) region (region wherein 106 is formed), wherein the second spacer 124 is disposed over a portion of the source/drain (S/D) feature 106 (see Horak: Figs. 1, 4, 5, and paragraphs 25, 28, 33, 34); 

With respect to claim 13, the combination of Horak and Cheng discloses the semiconductor device of claim 9, wherein the gate structure 110 includes a gate dielectric layer 116 and a gate electrode 118, wherein the first and second spacers (112, 124) are in contact with the gate dielectric layer 116 (see Horak: Fig. 1 and paragraphs 24-27, 29, 33, 34).



With respect to claim 16, the combination of Horak and Cheng discloses the semiconductor device of claim 9, wherein the first spacer 112 comprises a first dielectric constant (low-k dielectric) and the second spacer 124 comprises a second dielectric constant (high-k dielectric) greater than the first dielectric constant (see Horak: Figs. 1-5 and paragraphs 29, 33, 34).

With respect to claim 17, the combination of Horak and Cheng discloses the semiconductor device of claim 9, wherein the first spacer 112 comprises a first thickness T1 measured from the gate structure 110 and the second spacer 124 comprises a second thickness T2 measured from the gate structure 110, wherein the first thickness T1 is different from the second thickness T2 (see Horak: Figs. 1-5 and paragraphs 25, 29, 32-34; note part of 112 below the notch/step in 112).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horak et al. (US 2015/0206754 A1; hereinafter Horak) in view of Tak et al. (US 2016/0372567 A1; hereinafter Tak).

With respect to claim 4, Horak discloses the semiconductor device of claim 1, wherein the first spacer 112 is carbon doped (see Figs. 1-3 and paragraphs 29, 32).
Horak does not explicitly disclose wherein the first and second spacers are carbon doped, wherein the first spacer comprises a first carbon concentration and the second spacer comprises a second carbon concentration greater than the first carbon concentration.
Tak discloses a semiconductor device in at least Figs. 1 and 2 wherein the first and second spacers (116a and 114a) are carbon doped, wherein the first spacer 116a comprises a first carbon concentration and the second spacer 114a comprises a second carbon concentration greater than the first carbon concentration (see Figs. 1 and 2 and paragraphs 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second spacers of Horak so that the first and second spacers are carbon doped, wherein the first spacer comprises a first carbon concentration and the second spacer comprises a second carbon concentration greater than the first carbon concentration as taught by Tak because such a configuration provides a semiconductor device having high reliability (see Tak: paragraph 95). Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horak et al. (US 2015/0206754 A1; hereinafter Horak) in view of in view of Cheng et al. (US 10,522,649 B2; hereinafter Cheng) as applied to claim 9 above, and further in view of Tak et al. (US 2016/0372567 A1; hereinafter Tak).

With respect to claim 15, the combination of Horak and Cheng discloses the semiconductor device of claim 9, wherein the first spacer 112 is carbon doped (see Horak: Figs. 1-3 and paragraphs 29, 32; also see Cheng: column 5, line 20-22).
The combination does not explicitly disclose wherein the first and second spacers are carbon doped, wherein the first spacer comprises a first carbon concentration and the second spacer comprises a second carbon concentration greater than the first carbon concentration.
Tak discloses a semiconductor device in at least Figs. 1 and 2 wherein first and second spacers (116a and 114a) are carbon doped, wherein the first spacer 116a comprises a first carbon concentration and the second spacer 114a comprises a second carbon concentration greater than the first carbon concentration (see Figs. 1 and 2 and paragraphs 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second spacers of the combination of Horak and Cheng so that the first and second spacers are carbon doped, wherein the first spacer comprises a first carbon concentration and the second spacer comprises a second carbon concentration greater than the first carbon concentration as taught by Tak because such a configuration provides a semiconductor .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2014/0070285 A1; hereinafter Xie) in view of Cheng et al. (US 10,522,649 B2; hereinafter Cheng).

With respect to claim 23, Xie discloses the semiconductor structure of claim 21.
Xie does not disclose wherein a dielectric constant of the second spacer is smaller than a dielectric constant of the first spacer.
Cheng discloses a semiconductor device in Figs. 1-9 wherein a dielectric constant of a second spacer 200 is smaller than a dielectric constant of a first spacer 1022 (see Figs. 1 and 9, column 5, line 20-22, and column 7, line 35-57; air has a dielectric constant of one).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Xie so that a dielectric constant of the second spacer is smaller than a dielectric constant of the first spacer as taught by Cheng device such a configuration arises when an air gap is provided in the second spacer and the presence of the air gap spacer effectively allows for a reduction in a resistivity of the conductive material in the gate and a reduction in parasitic capacitance between the gate and the S/D contacts (see Cheng: column 3, line 65 - column 4, line 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9, 10, 12-17, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed October 6th, 2020 with respect to claims 21-23 have been fully considered but they are not persuasive. 
The applicant argues on pages 14 and 15 of the response that Xie “fails to disclose the ‘second gate structure comprises a dummy gate electrode formed of a third dielectric material,’ as recited in claim 21.” The examiner agrees.
However, as outlined in the 112(a) rejection above, this limitation is not described in the applicant’s specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention. Claims 21-23 remain rejected as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.M.K/Examiner, Art Unit 2829        

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829